Citation Nr: 0307322	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a mental 
disorder due to head trauma, rated as 10 percent disabling 
prior to November 7, 1996, and 30 percent disabling on and 
subsequent to November 7, 1996.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.  In May 1997, the Board remanded this case to 
the RO for additional evidentiary development and 
adjudication.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran had subjective complaints of headaches.  

3.  Prior to November 7, 1996, the mental condition due to 
head trauma caused moderate impairment.  

4.  On and subsequent to November 7, 1996, the evidence shows 
depressed mood, normal self care, normal conversation, sleep 
impairment, flattened affect, and disturbances in mood.  

5.  On and subsequent to November 7, 1996, impaired impulse 
control was due to personality disorder.  

6.  On and subsequent to November 7, 1996, the evidence does 
not show disturbed speech, difficulty understanding commands, 
impaired memory, impaired thinking, suicidal ideation, 
obsessive rituals, near continuous panic or depression, 
neglect of hygiene, delusions, hallucinations, or 
disorientation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a mental 
disorder due to head trauma prior to November 7, 1996, are 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5110, 5126, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.9, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 
9304 (1996); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.9, 4.124a, 
4.126, 4.130, Diagnostic Codes 8045, 9304 (2002).

2.  The criteria for an increased disability rating for a 
mental disorder due to head trauma on and subsequent to 
November 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5110, 5126, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.9, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.9, 4.124a, 4.126, 4.130, Diagnostic 
Codes 8045, 9304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In July 1973, service connection for schizophrenia was 
granted with a 50 percent disability rating assigned.  In 
September 1980, the disability rating was reduced to 30 
percent and in July 1982 it was reduced to 10 percent.  In 
September 1986 the disability was recharacterized as 
posttraumatic syndrome with headaches.  The 10 percent 
disability rating was continued.

The veteran was examined by VA for mental disorders in 
December 1993.  The veteran indicated he had a hard time 
controlling himself and that he became anxious very easily 
which increased his headaches.  He was alert, aware of the 
interview situation, and his responses were relevant and 
coherent.  There were no hallucinations or delusions, and no 
suicidal or homicidal ideation.  Affect was somewhat 
constricted, and mood was angry and anxious.  He was 
oriented, memory was grossly preserved, and intellectual 
functioning was maintained.  Judgment was fair and insight 
was poor.  The Axis I diagnosis was posttraumatic syndrome 
with headaches.  The Axis V level of functioning was fair to 
poor.

The veteran received a VA brain disease/injury examination in 
April 1995.  The veteran complained of headaches.  He was 
alert, oriented, and cooperative.  Memory, insight, and 
judgment were fair.  There was no aphaxia, apraxia, agnosia, 
cranial nerve involvement, dysmetria or dyssynergia.  Motor 
and sensory were normal, deep tendon reflexes were symmetric 
all over, and there were no pathologic reflexes.  The 
diagnosis was post traumatic syndrome (neurological post head 
trauma) with headaches.

The veteran received a VA mental disorders examination in 
July 1997.  He indicated he wanted to stay by himself, that 
he felt depressed and bored, and that he occasionally had 
headaches.  The veteran was hostile and there was a strong 
voluntary component.  Conversation was coherent and relevant.  
There was no thought or perceptive disorder.  He was 
oriented, memory was preserved, and judgment was preserved.  
The Axis I diagnosis was post traumatic syndrome with 
headaches and the Axis V global assessment of functioning 
(GAF) was 70.

The veteran received a VA neurological disorders examination 
in August 1997.  He claimed he continued to have headaches.  
There was no aphasia, apraxia, agnosia, cranial nerve 
impairment, dysmetria, or dyssynergia.  Gait was normal, and 
there was normal strength and tone of the motor system.  
Sensory was grossly normal, deep tendon reflexes were 
symmetric all over, and there were no pathologic reflexes.  
The diagnosis was posttraumatic syndrome with headaches.

A VA social and industrial survey was conducted in May 2002 
which noted the veteran worked on and off.

The veteran received a VA mental disorders examination in May 
2002.  He complained of nightmares and difficulties due to 
his poor frustration intolerance.  He referred to feeling 
depressed because of his economic situation.  The veteran was 
casually dressed and groomed.  He was alert, aware of the 
interview, and in contact with reality.  He was not 
considered delusional or paranoid, and he did not describe 
any hallucinations.  Affect was constricted, and mood was 
angry and depressed.  Memory and intellectual functioning 
were adequate.  Judgment was fair and insight was 
superficial.  The examiner noted the veteran's behavior was 
characterized as prone to depression, acting out behavior, 
poor impulse control, poor management of anger, and 
impulsiveness which were all characteristics of a borderline 
personality disorder.  The Axis I diagnosis was mental 
disorder not otherwise specified (with anxiety and 
depression) due to a general medical condition (post 
traumatic headaches).  After reviewing the social and 
industrial survey report, a GAF of 60 was established which 
indicated moderate impairment.  

The veteran received a VA neurologic disorders examination in 
June 2002.  He complained of headaches.  He was alert, 
oriented, and active.  Cranial nerves were intact and motor 
examination showed intact strength.  Sensory was intact and 
deep tendon reflexes were normal.  Cerebellar and 
extrapyramidal examinations were pristine.  There were no 
pathological reflexes.  The diagnosis was post traumatic 
headaches tension type.  The examiner indicated the veteran 
was significantly disabled by the headaches.  The examiner 
also indicated that the headaches with generalized anxiety 
disorder and depression made the person unable to perform 
gainful employment in a structured environment.

A December 2002 rating decision recharacterized the 
disability to mental disorder not otherwise specified with 
anxiety and depression due to medical condition of post 
traumatic headaches.  The rating was increased to 30 percent 
effective from November 7, 1996.



Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
October 1995 statement of the case, and the June 1996 and 
December 2002 supplemental statements of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  An April 2002 VA letter to the veteran advised 
him that VA would obtain VA and other medical records 
identified by him, or the veteran could submit the medical 
evidence himself.  Therefore, the veteran was notified of the 
evidence he was to provide to substantiate his claim.  VA 
treatment records have been received and the veteran has 
received VA examinations.  The veteran has not identified 
additional relevant evidence of probative value to this claim 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The rating criteria of Diagnostic Code 9304 for dementia 
associated the brain trauma in effect at the time the veteran 
initiated his claim provide that the disability will be rated 
under the criteria for organic mental disorders.  These 
criteria provide that where there is no impairment of social 
and industrial adaptability, a noncompensable rating is 
warranted.  A 10 percent rating is warranted where there is 
mild impairment of social and industrial adaptability and a 
30 percent rating is warranted where there is definite 
impairment.  A 50 percent rating is appropriate if the 
disorder is productive of considerable impairment of social 
and industrial adaptability and a 70 percent rating is 
warranted if the disorder is productive of severe impairment.  
A 100 percent rating is appropriate where the impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect are of such extent, 
severity, and depth, and persistence as to produce total 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims (Court) stated that the term "definite" as set forth 
in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 9411) was 
qualitative in character, unlike the other terms used to 
ascertain the level of severity of a psychiatric disability, 
which were quantitative in character.  The Court invited the 
Board to construe the term "definite" in such a manner that 
would quantify the degree of impairment contemplated by that 
term for purposes of meeting the statutory requirement that 
the Board articulate reasons and bases for its decision.  

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 2002).  

On November 7, 1996, new rating criteria for psychiatric 
disorders became effective.  61 Fed.Reg. 52,695 (1996).  
Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
Diagnostic Code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(b), 
(c) (2002).

Under the criteria of Diagnostic Code 9304 for dementia due 
to trauma, a 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decreases work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).

New rating criteria for psychiatric disorders became 
effective on November 7, 1996.  61 Fed.Reg. 52,695 (1996).  
The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria, and have to 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new criteria will be considered.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria from their 
November 1996 effective date are more favorable to the 
veteran.  

The veteran's disability is rated as 10 percent disabling 
prior to November 7, 1996.  The April 1995 VA examination 
showed a diagnosis of post traumatic syndrome with headaches.  
There were no other neurologic abnormalities noted and 
migraine was not diagnosed to warrant consideration of other 
rating criteria in the Rating Schedule.  Under the criteria 
of Diagnostic Code 8045, subjective complaints such as 
headaches warrant a 10 percent disability rating which will 
not be combined with any other rating for disability due to 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2002).

The veteran also received a VA mental disorders examination 
in December 1993.  Diagnostic Code 9304 for dementia due to 
brain trauma of the old psychiatric rating criteria is 
applicable during this time period.  These rating criteria 
address overall psychiatric impairment.  The December 1993 
examination report showed an Axis V level of functioning of 
fair to poor.  This is the only probative assessment of the 
veteran's overall psychiatric impairment during this time 
period.  A fair level of functioning is indicative of 
moderate impairment in either social relations or 
occupational functioning, or some impairment in both.  A poor 
level of functioning is indicative of marked impairment in 
either social relations or occupational functioning, or 
moderate impairment in both.  Diagnostic and Statistical 
Manual of Mental Disorders (3rd. ed.) (DSM-III).  The 
veteran's impairment has been assessed as ranging from some 
to marked with the overall impairment most closely 
approximating moderate.  Moderate impairment is more than 
mild impairment, however, it is something less than definite 
impairment.  VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 
9, 1993).  Since the next level of disability above mild 
impairment is a 30 percent rating due for definite 
impairment, moderate impairment warrants a 30 percent rating.  
Accordingly, a 30 percent rating prior to November 7, 1996, 
is appropriate.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9304 (1996).

A 30 percent rating was assigned effective on and subsequent 
to November 7, 1996.  The VA neurologic examinations in 
August 1997 and June 2002 did not show any neurologic 
disability other than complaints of headaches.  As noted, a 
10 percent rating is the maximum rating available for the 
subjective complaints of headaches.  Migraine was not 
diagnosed to warrant consideration of other criteria.  While 
the June 2002 VA examination report noted that the veteran's 
headaches with his psychiatric difficulties indicated that he 
was unable to perform gainful employment in a structured 
environment, the Board is required to assess the veteran's 
disability according to the Rating Schedule which addresses 
the average impairment in civil occupations.  As noted, the 
rating criteria provide that subjective complaints warrant a 
10 percent rating.  Therefore, the headache component of the 
veteran's disability does not warrant an increased disability 
rating on and subsequent to November 7, 1996.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2002).

The veteran received a VA mental disorders examinations in 
July 1997 where a GAF value of 70 was established.  Such a 
GAF value is indicative of some mild symptoms or some 
difficulty in social and occupational functioning.  He also 
received a VA mental disorders examination in May 2002 where 
a GAF value of 60 was established.  Such a GAF value is 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed.) (DSM-IV).  
These are the only overall assessments of the veteran's 
psychiatric impairment during this time period.  As noted 
above, moderate impairment is no more than a 30 percent 
rating under the original psychiatric rating criteria.  
Accordingly, the most severe impairment noted in the medical 
evidence warrants a 30 percent rating which is consistent 
with the disability rating assigned.  38 C.F.R. §§ 4.126, 
4.129, 4.130, 4.132, Diagnostic Code 9304 (1996).

New psychiatric rating criteria became effective on November 
7, 1996, and the veteran is rated at 30 percent disabling 
from that date.  The June 1997 VA examination report notes 
the veteran indicated he felt depressed.  He looked clean, 
conversation was coherent and relevant, and memory was 
preserved.  Depressed mood, normal self care, and normal 
conversation are all applicable to a 30 percent rating.  The 
May 2002 VA examination report notes the veteran was casually 
dressed and groomed, his mood was depressed, and he 
complained of nightmares.  Normal self care, sleep 
impairment, and depressed mood are all factors that are 
applicable to a 30 percent rating.  The examiner also noted 
that memory was adequate.  Since impaired memory is a factor 
applicable to a 30 percent rating and his memory was 
adequate, his memory functioning is better than required for 
the 30 percent rating.  

The May 2002 VA examination report also noted that the mood 
was angry and affect was constricted.  Flattened affect and 
disturbances in mood are factors applicable to a 50 percent 
rating.  However, the medical evidence shows there are a far 
greater number of factors applicable to a 30 percent rating 
than to a 50 percent rating.  The examiner at the May 2002 VA 
examination also indicated that the veteran was prone to 
acting out behavior, poor impulse control, poor management of 
anger, and impulsiveness.  Impaired impulse control with 
unprovoked irritability is a factor applicable to a 70 
percent rating.  However, the examiner indicated that these 
symptoms were characteristics of a borderline personality 
disorder.  Personality disorders are not diseases or injuries 
for disability compensation purposes.  Therefore, the 
veteran's impaired impulse control may not be considered in 
assessing the service connected disability rating.  As noted, 
most of the veteran's symptoms are applicable to a 30 percent 
rating which is the currently assigned rating.  The evidence 
does not show disturbed speech, difficulty understanding 
commands, impaired memory, impaired thinking, suicidal 
ideation, obsessive rituals, near continuous panic or 
depression, neglect of hygiene, delusions or hallucinations, 
or disorientation to warrant a disability rating greater than 
the currently assigned 30 percent.  38 C.F.R. §§ 4.7, 4.9, 
4.130, Diagnostic Code 9304 (2002).

Based on the above, the evidence supports granting a 30 
percent rating for a mental disorder due to head trauma prior 
to November 7, 1996.  However, the preponderance of the 
evidence is against the claim for an increased disability 
rating for a mental disorder due to head trauma on and 
subsequent to November 7, 1996.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5110, 5126, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.9, 4.126, 4.129, 
4.130, 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.9, 4.124a, 4.126, 4.130, 
Diagnostic Codes 8045, 9304 (2002).


ORDER

A 30 percent rating for a mental disorder due to head trauma 
prior to November 7, 1996, is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.

An increased disability rating for a mental disorder due to 
head trauma on and subsequent to November 7, 1996, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


